PER CURIAM.
There was a flat dispute between the witnesses whom the judge saw as to whether the broken pile in the pier projected beyond the other piles, and could possibly have hung up the scow in the way which the Conners Company asserts. Hankin, in his deposition, also swore that a week after the accident he found a diagonally projecting piece which stuck out three feet from the string piece; but that too contradicted the witnesses whom the district judge saw, and was inherently unlikely. Moreover, although the testimony of the bargee was at times somewhat rambling, it does not appear to us upon reading to be as unreliable as the Conners Company supposes, and it is quite clear that the district judge gave credence to it. There is no basis therefore, for holding that findings nine, ten and eleven are “clearly erroneous.” The appeal was altogether without substance and should never have been taken.
Decrees affirmed.